Case 1:20-cv-00658-CMA Document 25 Filed 03/10/21 USDC Colorado Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


Civil Action No. 20-cv-00658-CMA

GLENWOOD SPRINGS CITIZENS’ ALLIANCE,

      Plaintiff, and

GARFIELD COUNTY BOARD OF COUNTY COMMISSIONERS,

      Plaintiff-Intervenor,

v.

UNITED STATES DEPARTMENT OF THE INTERIOR,
DAVID BERNHARDT, in his official capacity as Secretary of the Interior,
UNITED STATES BUREAU OF LAND MANGEMENT,
WILLIAM PENDLEY, in his official capacity as Acting Director of the BLM,
JAMIE CONNELL, in her official capacity as Colorado BLM State Director, and
LARRY SANDOVAL, JR., in his official capacity as Field Manager of the BLM’s
Colorado River Valley Field Office,

      Defendants.


 ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S MOTION FOR
              LEAVE TO CONDUCT LIMITED DISCOVERY


      This matter is before the Court on Plaintiff’s Motion for Leave to Conduct Limited

Discovery (Doc. # 14). The Motion is granted in part and denied in part.

                                I.     BACKGROUND

      This is an action for judicial review under the Administrative Procedure Act

(APA), 5 U.S.C. §§ 701-706. Plaintiff, a Glenwood Springs citizen group, contends that

Defendants, the Bureau of Land Management (BLM) and the U.S. Department of the


                                            1
Case 1:20-cv-00658-CMA Document 25 Filed 03/10/21 USDC Colorado Page 2 of 5




Interior (DOI), violated federal mining law by allowing a company to mine a local quarry

without proper approval. (Doc. # 1). Plaintiff now challenges Defendants’ decision to

allow mining at the quarry. (Doc. # 1, pp. 41-42).

       Defendants moved to dismiss the case “for lack of subject matter jurisdiction

and/or failure to state a claim.” (Doc. # 10). To bring an action for judicial review under

the APA, a plaintiff must allege that the defendant took “final agency action for which

there is no other adequate remedy in court.” 5 U.S.C. § 704. Defendants argue that the

Complaint fails to allege “final agency action” because it “does not identify what

[agency] actions and decisions it is challenging.” (Doc. # 10, p. 3 (internal quotations

omitted)).

       Rather than filing a response, Plaintiff filed a Motion for Leave to Conduct Limited

Discovery. (Doc. # 14). Plaintiff argues that it should be allowed to conduct jurisdictional

discovery before responding to the Motion to Dismiss.

                                     II.    ANALYSIS

       Discovery is generally not allowed in APA cases because the court’s review of

agency action is limited to the administrative record. Olenhouse v. Commodity Credit

Corp., 42 F.3d 1560, 1579-80 (10th Cir. 1994). There is, however, a narrow exception to

the no-discovery rule: courts may allow limited discovery a party challenges the court’s

jurisdiction to hear the case. See Dennis Garbert & Assocs., Inc. v. Pack-Tech Intern.

Corp., 115 F.3d 767, 774 n.4 (10th Cir. 1997). “When a defendant moves to dismiss for

lack of jurisdiction, either party should be allowed discovery on the factual issues raised




                                              2
Case 1:20-cv-00658-CMA Document 25 Filed 03/10/21 USDC Colorado Page 3 of 5




by that motion.” Sizova v. Nat. Institute of Standards & Technology, 282 F.3d 1320,

1326 (10th Cir.2002) (internal quotation omitted).

       Plaintiff argues that it is entitled to discovery because Defendants have

challenged this Court’s jurisdiction. (Doc. # 14). Defendant counters that its Motion did

not raise any factual issues, and that discovery is therefore unnecessary. (Doc. # 15, p.

3). The Court agrees with Plaintiff.

       To establish jurisdiction to pursue an APA claim, the plaintiff must show that the

defendant took a “final agency action” that is subject to review in federal court. Pennaco

Energy, Inc. v. U.S. Dept. of Interior, 377 F.3d 1147, 1155 (10th Cir.2004). Plaintiff’s

Complaint alleges that Defendants took a final, reviewable action (Doc. # 1, pp. 41-42),

but Defendants’ Motion to Dismiss argues that “there has not yet been any [agency]

action” that would be subject to review. (Doc. # 10). Thus, Defendant’s Motion to

Dismiss raises a factual question as to whether Defendants engaged in any action that

would be subject to review under the APA. Therefore, Plaintiff is entitled to conduct

limited discovery to determine whether Defendant engaged in such action. Sizova, 282

F.3d at 1326.

       Plaintiff requests up to ten interrogatories, up to ten requests for admission, and

up to ten requests for production. Plaintiff has failed to justify such expansive discovery.

The factual question raised by Defendants’ motion is very narrow: was there a final

agency action as defined by the APA, or wasn’t there? Plaintiff has not provided any

acceptable reason why it would need up to thirty separate discovery requests to answer

such a straightforward question. Therefore, the Court will allow Plaintiff half of the


                                              3
Case 1:20-cv-00658-CMA Document 25 Filed 03/10/21 USDC Colorado Page 4 of 5




discovery it seeks: up to five interrogatories, up to five requests for admission, and up to

five requests for production. These discovery requests should be narrowly tailored to

address the factual issues raised by Defendants’ Motion to Dismiss.

        Plaintiff shall have fourteen days from the date of this order within which to send

its discovery requests to Defendants. Defendants shall then respond in the time

provided by the applicable discovery rules.

        Pursuant to the parties’ Joint Case Management Plan (Doc. # 9), Plaintiff shall

file its response to the Motion to Dismiss within thirty days after receiving Defendants’

discovery responses. Defendants shall file their reply within 21 days after the response

is filed.

                                   III.   CONCLUSION

        For the foregoing reasons, Plaintiff’s Motion for Leave to Conduct Limited

Discovery (Doc. # 14) is GRANTED IN PART and DENIED IN PART. The Court

ORDERS that Plaintiff may send up to 5 interrogatories, up to 5 requests for admission,

and up to five requests for production to Defendants. It is

        FURTHER ORDERED that Plaintiff shall have 14 days from the date of this order

to send its discovery requests to Defendants. It is

        FURTHER ORDERED that Defendants shall respond to Plaintiff’s discovery

requests within the time provided by the discovery rules. It is




                                              4
Case 1:20-cv-00658-CMA Document 25 Filed 03/10/21 USDC Colorado Page 5 of 5




       FURTHER ORDERED that Plaintiff shall file its response to the Motion to

Dismiss (Doc. # 10) within 30 days of receiving Defendants’ discovery responses.

Defendants shall file their reply within 21 days thereafter.



       DATED: March 10, 2021

                                                  BY THE COURT:


                                                  _____________________________
                                                  CHRISTINE M. ARGUELLO
                                                  United States District Judge




                                             5
